 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:15-cr-00174-KJD-PAL
                                                                     2:15-cr-00193-KJD-PAL
 8                                            Plaintiff,
                                                                           ORDER
 9          v.
10   Charlene Scott,
11                                        Defendant.
12
13          Presently before the Court is Defendant Charlene Scott's Motion to Continue Self-
14   surrender Date (#333/336). The Government has filed a response in opposition (#337). Having
15   read and considered the motion, and good cause being found considering the statutory factors
16   and considerations contained in 18 U.S.C. § 3143 and 3145(c) , the motion is GRANTED and
17   Defendant's self-surrender date is continued until May 22, 2020.
18   IT IS SO ORDERED.
19   Dated this 20th day of February, 2020.
20
21                                                  _____________________________
                                                    Kent J. Dawson
22                                                  United States District Judge
23
24
25
26
27
28
